Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with Mitsubishi Electric OTTAWA, Canada – September 27, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Automation Middleware Solutions, Inc., has entered into a patent license agreement with Mitsubishi Electric Corporation (“Mitsubishi Electric”). The patent portfolio covers automation technology used in industrial facilities, including manufacturing plants and refineries. Mitsubishi Electric is one of the world’s leading names in the manufacture and sales of electronic products and systems used in a broad range of fields and applications. The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
